Citation Nr: 1027885	
Decision Date: 07/26/10    Archive Date: 08/10/10	

DOCKET NO.  07-35 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for an eye disorder, to 
include loss of vision.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to December 
1956.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, as well as 
from a May 2006 decision by the VARO in Huntington, West 
Virginia.

This case was previously before the Board in September 2009, at 
which time it was remanded for additional development.  The case 
is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, the appeal as to 
the issue of service connection for a left eye disorder, to 
include loss of vision in the left eye, is once again being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss as likely as not had its 
origin during his period of active military service. 

2.  The Veteran's tinnitus as likely as not had its origin during 
his period of active military service.

3.  The Veteran's right eye cataract, to include any loss of 
vision in the right eye, as likely as not had its origin during 
his period of active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2009).

2.  Chronic tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

3.  A right eye cataract, including any associated loss of 
vision, was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  However, given the 
disposition in this case, further discussion of the various 
provisions of the VCAA is unnecessary.

Service Connection

In reaching this determination, the Board wishes to make it clear 
that it has reviewed all the evidence in the Veteran's claims 
file, which includes his multiple contentions, including those 
offered during the course of an RO hearing in May 2008, and at a 
subsequent hearing before the undersigned Veterans Law Judge in 
March 2009, as well as available service treatment and personnel 
records, and both VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to those claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for bilateral 
hearing loss and tinnitus, as well as for a chronic eye disorder, 
including loss of vision.  In pertinent part, it is contended 
that all of the aforementioned disabilities are the result of an 
inservice accident, at which time a "practice grenade" exploded 
in very close proximity to the Veteran's face and head.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence or aggravation of a disease or injury 
during service; and (3) a nexus between the claimed inservice 
disease or injury and the current disability.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous system, 
such as sensorineural hearing loss, becomes manifest to a degree 
of 10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Board observes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores utilizing the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

In the present case, a review of service discharge documents 
discloses that, for at least a portion of the Veteran's service, 
he served with the 39th Infantry Regiment, 9th Infantry Division.  
Unfortunately, the majority of the Veteran's service treatment 
records are unavailable, in that those records were apparently 
destroyed in a fire at the National Personnel Records Center in 
1973.  In point of fact, in correspondence of September 2006, the 
National Personnel Records Center indicated that an extensive 
search of morning reports for the Veteran's unit, Company F, 39th 
Infantry Regiment, 9th Infantry Division for the period from 
November 1955 to February 1956 yielded no mention of the Veteran 
being sick, injured, or hospitalized during the period in 
question.  The sole remaining service treatment record consists 
of a December 1956 separation examination, at which time the 
Veteran's eyes and ears were within normal limits.  Uncorrected 
visual acuity was 20/20 in each eye, and hearing for both the 
whispered and spoken voice was 15/15 in each ear.  Significantly, 
at the time of service separation, no pertinent diagnoses were 
noted.

In a service personnel record of January 3, 1956, it was noted 
that the Veteran's unit, the 39th Infantry Regiment, was to 
participate in a "live firing exercise."

Private outpatient treatment records covering the period from 
December 2002 to October 2005 show treatment during that time for 
various eye problems, including cataracts and "suspect glaucoma."  
In an entry of August 2004, the Veteran received diagnoses of 
"suspect glaucoma, as well as cataracts, with a sectorial 
cataract in the right eye questionably related to a history of 
trauma."

In correspondence of October 2005, the Veteran's private 
ophthalmologist wrote that the Veteran had a sectorial cataract 
in the right eye which was "probably related" to a previous blast 
injury from a "practice" grenade.  

A private audiometric examination in August 2007 (representing 
the first objective evidence of hearing loss) showed pure tone 
air conduction threshold levels, in decibels, as follows:




HERTZ






250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
15
15
20
--
25
50
45
60
55
LEFT
30
20
15
20
30
55
50
--
55

Speech discrimination ability was 96 percent in the right ear, 
and 100 percent in the left ear.

At the time of a VA audiometric examination for compensation 
purposes in March 2010, it was noted that the Veteran's claims 
folder was available, and had been reviewed.  When questioned, 
the Veteran complained of both hearing loss and tinnitus, with 
his situations of greatest difficulty being background noise, 
people in groups, and television.  According to the Veteran, 
while in the military, he had served in the Infantry for about 
one and one-half years.  It was during this time that, according 
to the Veteran, while on maneuvers in Germany, someone threw a 
"practice grenade" in front of him which blew up, resulting in 
the Veteran's being unable to see or hear "for a while."  When 
questioned regarding his tinnitus, the Veteran indicated that he 
had experienced bilateral ringing in his ears since the time of 
the aforementioned explosion of a practice grenade in 1955.

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
25
45
50
LEFT
15
15
30
55
45

Speech recognition ability obtained utilizing the Maryland CNC 
word lists was 94 percent in both the right and left ears.  The 
pertinent diagnosis noted was of normal hearing through 2000 
Hertz, with a moderate to severe sensorineural hearing loss above 
that in the Veteran's right ear, and normal hearing through 1500 
Hertz, with a mild to moderately severe sensorineural hearing 
loss above that in the left ear.

According to the examiner, a review of a May 2008 hearing 
transcript was significant for the Veteran's report of having 
been a light machine gunner in service, at which time, while he 
was lying in a prone position during an exercise, an "aggressor" 
rolled a practice grenade right up under his chin.  According to 
the Veteran, that practice grenade went off, with the result that 
he was unable to see or hear for several hours.  Also noted was 
that, for several days, the Veteran was unable to "hear 
properly."  When further questioned, the Veteran indicated that, 
to the present day, he could not hear properly.  Moreover, while 
the Veteran's ringing was not continuous, it was always there.

Following an examination of the Veteran and a review of his 
claims folder, the examiner was of the opinion that the Veteran's 
hearing loss and tinnitus were at least as likely as not caused 
by or a result of his military service.  That opinion was based 
upon the Veteran's sworn testimony involving a training accident 
which reportedly occurred around 1955.  While according to the 
examining audiologist, the Veteran's separation whispered voice 
test had yielded normal results, that type of test was "not 
sensitive" to the high frequency hearing loss from which the 
Veteran suffered.

During the course of a VA eye examination in April 2010, the 
Veteran indicated that he was having a difficult time reading 
small print, though his distance vision was "OK."  When further 
questioned, the Veteran gave a history of cataract surgery in the 
right eye in 2009, as well as a mild, age-related cataract in his 
left eye.  Corrected visual acuity was 20/25- in the right eye, 
and 20/25 in the left eye.  The pertinent diagnoses noted were 
pseudophakia in the right eye, with the Veteran "doing well," and 
an age-related cataract in the left eye.  

Slightly more than one week later, in mid-April 2010, the same VA 
optometrist who had conducted the Veteran's VA eye examination 
wrote that physical findings in his examination notes should be 
sufficient to render an opinion on the Veteran's claim of 
cataracts as a result of an event which happened during his 
military service.  However, the optometrist could not give such 
an opinion until he had had the opportunity to take an 
appropriate history for a compensation and pension examination.  
Inasmuch as he had not yet taken that history, the evaluating 
optometrist attempted to call the Veteran, but was unsuccessful, 
inasmuch as the Veteran's phone had been disconnected.  Noted at 
the time was that the evaluating optometrist would be happy to 
speak with the Veteran by phone or in person in order to resolve 
the issue of service connection for his claimed eye disability.

Approximately three weeks later, in an addendum to the 
aforementioned VA eye examination dated in early May 2004, the 
same optometrist who had conducted the previous VA examination 
wrote that he had spoken with the Veteran by telephone and 
reviewed his claims folder.  Following those actions, he reported 
that there were no records in the Veteran's claims folder 
regarding medical care following his alleged injury, and that 
this lack of records had previously been noted.  Further noted 
was that the Veteran's eyes had been flushed out repeatedly, 
following which, according to the Veteran, his vision slowly 
returned.  Reportedly, the Veteran's vision did, in fact return 
to normal in both eyes during the "middle portion" of his life, 
though it did decline with the progression of his cataracts.  

According to the examiner, the cataract in the Veteran's right 
eye had already been removed by the time the Veteran came to the 
VA for care, with the result that he was not able to view that 
cataract.  Further noted was that, while certain appearances of 
cataracts are more indicative of cataracts caused by trauma, he 
was unable to comment on the cause of the Veteran's right eye 
cataract without resorting to mere speculation.  However, now 
that the cataract in the Veteran's right eye had been removed, 
his eye functioned normally, with no evidence of any injury due 
to an explosion.  

As is clear from the above, there exists some ambiguity regarding 
the exact nature and etiology of the Veteran's hearing loss and 
tinnitus, as well as the cataract in his right eye.  Nonetheless, 
in a case such as the Veteran's, where service treatment records 
are for the most part unavailable through no fault of the 
veteran, the Board has a heightened obligation to explain not 
only its findings and conclusions, but to carefully consider the 
benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

In that regard, the record clearly shows that, in January 1956, 
while in service, the Veteran was involved in a "live fire" 
exercise, at which time he may very well have been involved in an 
"accident" involving a practice grenade.  While it is true that, 
at the time of service separation, there was no evidence of any 
damage to the Veteran's eyes or ears, subsequent examiners have 
offered their opinions that the Veteran's hearing loss and 
tinnitus, and cataract in the right eye, may very well be in some 
way causally related to his inservice accident.  Moreover, while 
following a VA eye examination in 2010, a VA examiner indicated 
that he could not comment on the cause of the Veteran's (right 
eye) cataract without resorting to speculation, a private 
ophthalmologist has offered his opinion that the Veteran's 
sectorial cataract in the right eye was "probably related" to his 
previous blast injury from a "practice" grenade.  Significantly, 
following examination of the Veteran and a review of his claims 
folder in March 2010, a VA audiologist was of the opinion that 
the Veteran's hearing loss and tinnitus were at least as likely 
as not the result of his military service.

The Board has taken into consideration the Veteran's testimony 
and various other arguments regarding the origin of his current 
hearing loss, tinnitus, and right eye cataract.  Based on those 
arguments, and following a full review of the entire pertinent 
evidence of record, the Board is of the opinion that it is at 
least as likely as not the case that the Veteran's current 
bilateral hearing loss, tinnitus, and right eye cataract had 
their origin during his period of active military service.  
Accordingly, awards of service connection for those disabilities 
are in order.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for chronic tinnitus is granted.

Service connection for the residuals of a cataract in the right 
eye, to include any associated loss of vision, is granted.


REMAND

In addition to the above, the Veteran in this case seeks service 
connection for a chronic left eye disability, to include loss of 
vision in the left eye.  In pertinent part, it is contended that 
the Veteran's current left eye disability is in some way causally 
related to the same inservice accident involving a practice 
grenade responsible for his now service-connected hearing loss, 
tinnitus, and right eye cataract.  

In that regard, a review of the record shows that the earliest 
clinical indication of the presence of a chronic left eye 
disability consists of private medical records dated in December 
2002, almost 46 years following service discharge, at which time 
there was noted the presence of a cataract in the Veteran's left 
eye.  In an attempt to more accurately determine the exact nature 
and etiology of this cataract, the Board, at the time of its 
September 2009 remand, requested that the Veteran be scheduled 
for a VA eye examination, following which the examiner was to 
offer an opinion as to whether the Veteran currently suffered 
from a chronic eye disorder, and if so, whether that disorder was 
at least as likely as not (i.e., 50 percent probability or 
greater) related to the Veteran's period of service, to include 
any traumatic injury sustained in service.  Moreover, the 
examiner was to have provided a rationale for any rendered 
opinion.

A review of the VA eye examination conducted in response to the 
Board's request discloses that, while following that examination, 
the examiner offered his opinion that the Veteran was suffering 
from a mild cataract in the left eye, the appearance of which was 
typical of an "age-related cataract" in a 74-year-old person, he 
did not offer an opinion as to whether it was at least as likely 
as not the case that the cataract in question was related to the 
Veteran's period of active service, to include any traumatic 
injury sustained in service.  Nor did he provide the requested 
rationale.  Significantly, a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
May 2010, the date of the most recent 
medical evidence of record, should be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran and 
his representative should be informed of 
any such problem.

2.  Thereafter, the Veteran's entire claims 
folder should be forwarded to the same VA 
optometrist who examined the Veteran in 
April/May 2010, or, if that examiner is not 
available, to another VA 
ophthalmologist/optometrist.  Following a 
review of the Veteran's entire claims 
folder, the examiner should specifically 
comment as to whether the Veteran currently 
suffers from a chronic clinically-
identifiable left eye disability (including 
cataracts), and, if so, whether that 
disability is at least as likely as not 
related to the Veteran's period of active 
military service, to include any 
traumatic injuries (such as the alleged 
grenade incident) sustained in service.  
All information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  Moreover, the 
examiner must provide a full rationale 
for any opinion offered.

3.  The RO/AMC should then readjudicate the 
Veteran's claim for a left eye disorder, to 
include loss of vision in that eye.  Should 
the benefit sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on the 
claim for benefits since the issuance of 
the most recent SSOC in May 2010.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


